Citation Nr: 1826969	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for major depressive disorder.  

3.  Entitlement to service connection for headaches secondary to major depressive disorder.  


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney	


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2006 to April 2007.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of these matters is with the RO in Roanoke, Virginia.    

The issues of entitlement to service connection for major depressive disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current diagnosis of arthritis.  


CONCLUSION OF LAW

The criteria for service connection for arthritis are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; therefore, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Entitlement to Service Connection for Arthritis

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the disease is presumed under the law to have had its onset in service even if there is no evidence of such disease during service.  38 C.F.R. § 3.307(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1331.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran seeks service connection for arthritis resulting from his active duty service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the Veteran's service treatment records are silent as to complaint, treatment, or diagnosis of any condition related to arthritis during service.  Further, the claims file does not contain any post-service medical records showing complaint, treatment, or diagnosis of arthritis at any time just prior to or during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Significantly, the Veteran has not provided any evidence of a current diagnosis of arthritis, nor has he provided VA specific details regarding his claim, such as which joints in his body are affected by arthritis, or to what in-service event arthritis may be related to.   

Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of current disability there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  Thus, in the absence of competent evidence showing a current diagnosis of arthritis, it is unnecessary to address the remaining elements of the claim for service connection.  See id.   

The presumption under 38 C.F.R. § 3.309 does not alleviate the requirement for a current disability in a claim for service connection.  Moreover, the presumption for chronic conditions is not applicable to the Veteran because he is not shown to have a current diagnosis of arthritis. 

Finally, while the Veteran is competent to report symptoms of disability, such as pain, he is not shown to have the specialized medical training to render a diagnosis of arthritis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not provided any other competent or credible medical evidence of the existence of a current disability.    

Accordingly, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for arthritis.  Because the evidence fails to establish that the Veteran has a current diagnosis of arthritis, his claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis is denied.  


REMAND

Unfortunately, the issues remaining on appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  


The Veteran seeks service connection for major depressive disorder (MDD) and headaches, which he contends are directly related to his active duty service.  The Board notes that the Veteran's service treatment records show that the Veteran presented for medical care in January 2007 for stress and loss of appetite.  He was given a provisional diagnosis of depression and referred to the psychiatry clinic for counseling.  The service treatment records show that the Veteran only attended one individual therapy session.   

In March 2017, the Veteran submitted a disability benefits questionnaire completed by a private psychologist in September 2015.  After interviewing the Veteran and reviewing his claims file and medical history, the private examiner diagnosed the Veteran with MDD and concluded that MDD more likely than not began in military service and continues uninterrupted to the present.  The examiner did not provide a supporting rationale with her opinion.  In her report, the examiner cited to medical literature discussing a connection between mental health symptoms and active military service, however, the examiner did not apply these medical findings to the specific facts of the Veteran's case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, and sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to a medical opinion).  In light of the above, the Board finds this medical opinion to be inadequate; therefore, on remand, a new VA examination and medical opinion is necessary before the Board can render an informed decision on the claim.  Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).     
             
The Board notes that in her medical report, the September 2015 private psychologist cited to private treatment records from Richmond Behavioral Health and CJW Medical Center which show that the Veteran was hospitalized in 2013 for his psychiatric symptoms.  At that time, the Veteran was diagnosed with MDD, posttraumatic stress disorder (PTSD), and alcohol abuse.  It does not appear that these private medical records have been associated with the Veteran's claims file.  As this evidence may be relevant to the Veteran's claims, on remand an attempt to obtain these records should be undertaken.            

In March 2017, the Veteran's representative submitted additional medical evidence which raised the issue of service connection for headaches on a secondary basis in regards to the Veteran's MDD.  When a theory of entitlement is raised by the record, the Board must consider it.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  In light of this, the Board has recharacterized the Veteran's claim for service connection for headaches, as reflected on the title page.  VA has not yet notified the Veteran as to the elements of substantiating a claim for service connection on a secondary basis under 38 C.F.R. § 3.310.  On remand, proper notice must be given to the Veteran and he should be afforded the opportunity to submit any additional evidence in support of his claims.

The Veteran underwent a disability benefits questionnaire completed by a private physician in February 2017.  After interviewing the Veteran, the physician diagnosed him with tension headaches, which he opined are more likely than not caused by his MDD.  The physician stated that it is well-established by medical literature that patients with mental health conditions are more likely to develop headaches because pain and mood are regulated by the same part of the brain.  He cited to medical literature that discusses how mental disorders can cause and aggravate headaches. The physician related these medical findings to the Veteran's own reports of experiencing headaches when he is particularly depressed or stressed.  

Because the Veteran's service connection claim for MDD is being remanded for additional development, and because adjudication of this claim directly impacts adjudication of the service connection claim for headaches secondary to MDD, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board finds that adjudication of the Veteran's claim for service connection for headaches would be premature and must be deferred.     

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice in regard to his claim for service connection on a secondary basis.   

2.  Contact the Veteran and request that he provide information as to any outstanding private treatment records relevant to the claims on appeal, to include records from Richmond Behavioral Health and CJW Medical Center pertaining to his 2013 hospitalizations.    After obtaining the necessary authorization from the Veteran, the RO should make reasonable efforts to obtain any outstanding treatment records.

3.  Then, schedule the Veteran for a VA mental health examination with the appropriate medical professional to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Whether the Veteran has a current diagnosis of any acquired psychiatric disability, or, if not, whether any psychiatric disability previously diagnosed has since resolved or was misdiagnosed.     

(b)  Whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability diagnosed during the pendency of the appeal, even if currently resolved, is caused by or otherwise related to the Veteran's active duty service.  

The requested opinion must specifically address the relevance, if any, of the evidence of record, to include: the January 2007 service treatment record documenting a diagnosis of depression; the September 2015 private medical opinion and the medical literature cited therein; and the 2013 psychiatric diagnoses documented in the private medical records.

The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

4.  After ensuring compliance with the above, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


